Citation Nr: 0720066	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to a higher initial evaluation for peptic 
ulcer disease/gastritis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the left hand.


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefits 
sought on appeal.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in March 2007, the veteran 
requested a hearing before the Board.  In April 2007, his 
representative clarified the veteran's request, to 
specifically request to appear at a video-conference hearing 
before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, and because video-conference hearings are scheduled 
by the RO (See 38 C.F.R. §§  20.700(e), 20.704(a) (2006)), 
the Board must therefore remand the case to the RO so that a 
video-conference hearing can be scheduled.  See also 38 
C.F.R. § 20.703 (2006).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703 (2006).  
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



